PETITION FOR LEAVE TO RESIGN, TO SURRENDER LICENSE TO PRACTICE LAW AND TO HAVE STRICKEN HIS NAME FROM THE ROLL OF ATTORNEYS DISBARMENT ON CONSENT
TO THE HONORABLE SUPREME COURT OF THE STATE OF LOUISIANA THROUGH THE COMMITTEE ON PROFESSIONAL RESPONSIBILITY OF THE LOUISIANA STATE BAR ASSOCIATION
The Petition of David Leon Schwartz, Respondent herein, appearing herein personally, with respect represents.
I.
That David Leon Schwartz was admitted to practice law in the State of Louisiana on June 8, 1959.
II.
That David Leon Schwartz was convicted of a felony in the United States District Court of the Northern District of Texas, all as set forth in Petitioner’s “Motion and Order for Suspension from the Practice of Law” filed in this Honorable Court on November 10, 1975, and docketed under the above number and made a part hereof by reference.
III.
That on November 13, 1975, this Court did, by Order, suspend from the practice of law David Leon Schwartz and did order Petitioner to institute disciplinary proceedings against David Leon Schwartz, which action was filed under this Docket Number on January 14, 1976.
IV.
That at Respondent’s request, the foregoing disciplinary proceedings were postponed until Respondent was released from federal confinement.
V.
That upon Respondent’s release and upon motion of the Louisiana State Bar Association, Paul B. Deal was appointed this Court’s Commissioner.
VI.
That David Leon Schwartz acknowledges that his said conviction is now final.
VII.
That David Leon Schwartz acknowledges that his conviction was of a serious offense, a felony, and one that indicates that he lacks the moral fitness to practice law.
VIII.
David Leon Schwartz herein petitions this Court for leave to resign, to surrender his license to practice law, and to have his name stricken from the rolls of attorneys and thereby be disbarred on his consent.
IX.
David Leon Schwartz acknowledges and declares that his disbarment on consent is freely and voluntarily submitted; it is not the result of coercion or duress and David Leon Schwartz is fully aware of the impli-; cations of his disbarment on consent.
WHEREFORE, David Leon Schwartz prays that he be allowed to surrender his license, that same be revoked and cancelled, and further, that his name be stricken from the rolls of attorneys authorized to practice law in the State of Louisiana thus resulting in his disbarment on his own consent.
*544ORDER
The foregoing Petition, the premises, and the law considered:
IT IS ORDERED, ADJUDGED, AND DECREED
That David Leon Schwartz be allowed to surrender his license to practice law; that the name of David Leon Schwartz be stricken from the Rolls of Attorneys thus resulting in the disbarment of David Leon Schwartz on his consent.
JOE W. SUMMERS Chief Justice
FRANK W. SUMMERS Associate Justice
ALBERT TATE Associate Justice
JOHN A. DIXON Associate Justice
PASCAL F. CALOGERO Associate Justice
WALTER F. MARCUS Associate Justice
JAMES L. DENNIS Associate Justice